IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41324
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SOLOMON MANAWAY,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-374-1
                       - - - - - - - - - -
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Solomon Manaway pleaded guilty to transporting an alien

within the United States in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii) & (a)(1)(B)(i).   He appeals the district

court’s three-level increase in his base offense level under

U.S.S.G. § 2L1.1(b)(2)(A) for transporting 6-24 aliens.   Manaway

contends that his involvement in the offense was limited to the

four individuals that he transported and that the fact that there

were four other illegal aliens in another room at the same inn

should not be held against him.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41324
                                -2-

     Manaway admitted that he drove a van with four illegal

aliens in it to an inn and that he provided food to these people.

To reach the inn, he followed another vehicle containing an

additional four illegal aliens.   The two groups of aliens stayed

in adjacent rooms at the inn.   Two of the aliens gave statements

indicating that they and three others had paid Manaway $1,500 in

$100 bills to transport them to Houston, Texas.   Manaway

possessed eighteen $100 bills at the time he was arrested.

Manaway stated that the man he followed to the inn had met at the

inn with another man who was to take the aliens to Houston.    The

district court found that Manaway’s actions were taken as part of

a common scheme or joint undertaking with the man who transported

the other four aliens.   Under these facts, we hold that the

district court’s application of U.S.S.G. § 2L1.1(b)(2)(A) was not

clearly erroneous.   See U.S.S.G. § 1B1.3; United States v. Young,

981 F.2d 180, 188-89 (5th Cir. 1992).

     AFFIRMED.